EXHIBIT 99 NEWS RELEASE PGT Reports 2009 Third Quarter Results VENICE, FL, November 4, 2009 - PGT, Inc. (NASDAQ:PGTI), the leading U.S. manufacturer and supplier of residential impact-resistant windows and doors, announces financial results for the third quarter ended October 3, 2009.In our third quarter: § Net sales were $41.6 million, a decrease of $5.3 million, or 11.2%, compared to the second quarter of 2009.Sales decreased when compared to the prior year third quarter by $12.7 million, or 23.4%. § Gross margin of 26.1% decreased compared to both the 2009 second quarter gross margin of 31.2% and the third quarter of 2008 gross margin of 29.8%.Gross margin adjusted for restructuring costs in the 2009 third quarter was 27.4%. § Adjusted net loss was $2.5 million, compared to net income of $342 thousand in the second quarter of 2009, and adjusted net loss of $337 thousand in the third quarter of 2008. § Adjusted net loss per diluted share was $0.07, compared to a net income per diluted share of $0.01 in the second quarter of 2009, and adjusted net loss per diluted share of $0.01 in the third quarter of 2008. § Adjusted EBITDA was $3.2 million, compared to EBITDA of $6.0 million in the second quarter of 2009 and adjusted EBITDA of $6.0 million in the third quarter of 2008. § Additional cost reduction actions were taken that are expected to produce annualized savings of $2.0 million. “Housing starts in Florida declined 42% compared to the third quarter of 2008 as the prolonged downturn in the homebuilding industry continued” said Rod Hershberger, PGT’s President and Chief Executive Officer.“Our operating performance continued to be negatively impacted by these industry conditions as our sales decreased 23%, yet we were still able to generate nearly $1.0 million of cash from operations.Recently there have been signs that there is a recovery in the homebuilding industry taking place but the recovery continues to be hampered by other economic factors.In Florida, home sales increased 34% in September compared to the prior month as a more confident home buyer moved to take advantage of sales incentives, improved affordability and tax breaks.However, the ongoing impact of increased foreclosures and mortgage delinquencies, higher unemployment and tight credit standards make predicting the timing and extent of a turn-around or even stability difficult.Several of the nation’s largest home builders continued to report increases in new home orders and decreases in cancellation rates during the third quarter, but these improvements have not yet reversed the trend of steadily declining sales in the homebuilding industry.We again took actions in the third quarter to better align costs with the continued decline in our sales levels that, coupled with actions taken earlier this year, have and will continue to benefit us into the future.We recently announced and completed an acquisition that broadens our capabilities in the vinyl and impact-resistant markets and we continue to move forward with new product offerings and line expansions as we pursue growth opportunities both inside and outside of Florida.We are optimistic about our long-term growth opportunities.In the near-term, we will continue to focus on controlling costs and conserving cash.” Commenting further on the third quarter of 2009, Jeff Jackson, PGT’s Executive Vice President and Chief Financial Officer, stated, “Our sales continued to be negatively impacted by the most difficult market conditions we have ever encountered, declining $12.7 million, or 23.4%, from the third quarter of 2008.Sales decreased $5.3 million, or 11.2%, from the second quarter as repair and remodeling activity decreased as it does each year at this time.At $41.6 million for the third quarter of 2009, sales have decreased to levels we have not seen since 2002.Despite the decline in sales, we generated positive cash from operations during the quarter, driven by our 2009 cost savings and efficiency initiatives which we expect to deliver savings well into the future.We primarily used cash on hand to prepay $12 million of outstanding bank debt in September in order to reduce the leverage ratio our credit agreement requires us to calculate at the end of each quarter.However, after the end of the quarter in early October, we drew down $12 million in cash under our revolving credit facility to provide liquidity for near-term growth initiatives including new product offerings and our expanding presence in the vinyl and impact-resistant markets through our recently announced acquisition.” Mr.
